Citation Nr: 0707725	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  04-37 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a left lung 
condition. 

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Whether the RO committed clear and unmistakable error 
(CUE) in a February 26, 1970 rating decision for not 
establishing service connection for post traumatic stress 
disorder (PTSD) from October 1, 1969.  

4.  Whether the RO committed CUE in a February 26, 1970 
rating decision by not separately evaluating shell fragment 
wound (SFW) residuals of the abdomen from October 1, 1969.  

5.  Entitlement to an increased disability rating for SFW of 
the left wrist and forearm to include left lunate fracture 
(nondominant extremity), currently evaluated as 10 percent 
disabling.  

6.  Entitlement to an effective date earlier than October 31, 
2000, for the assignment of a separate 10 percent rating for 
SFW scar of the left wrist, to include the matter of CUE in a 
February 26, 1970 rating decision.

7.  Entitlement to an effective date earlier than October 31, 
2000, for the assignment of a separate 10 percent rating for 
SFW scar of the left elbow, to include the matter of CUE in a 
February 26, 1970 rating decision.

8.  Entitlement to an effective date earlier than October 31, 
2000, for the assignment of a 20 percent rating for SFW of 
the left ankle with retained foreign body and scars, to 
include the matter of CUE in a February 26, 1970 rating 
decision.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from July 1968 to September 
1969, including combat service in the Republic of Vietnam.  
His decorations include the Combat Action Ribbon and the 
Purple Heart Medal. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Milwaukee, 
Wisconsin, Department of Veterans Affairs (VA) Regional 
Office (RO).

In his July 2006 substantive appeal, the veteran inquired as 
to the status of his "fee basis appeal for reimbursement of 
medical related expenses."  See VA Form 9, dated July 20, 
2006.  As this issue is not currently before the Board, it is 
referred to the RO for appropriate action.  

The veteran testified at a central office hearing before the 
undersigned in November 2006.  A transcript of the hearing is 
associated with the claims file.  During the hearing, he 
submitted additional evidence with a waiver of initial RO 
consideration.  See 38 C.F.R. § 20.1304 (2006).

During the November 2006 hearing, the veteran requested that 
the issue of entitlement to an effective date earlier than 
October 31, 2000, for a 100 percent rating for SFW residuals 
of the abdomen, to include the matter of claimed CUE in a 
February 26, 1970 rating decision be referred to the RO for 
adjudication.  See hearing transcript, pages 8-9.  In an 
Informal Hearing Presentation filed three days later, the 
representative asked that the following issues also be 
referred to the RO for adjudication: "CUE for earlier 
effective date for residuals, shell fragment wound, abdomen 
with postoperative abdominal adhesions, (DC 5319-7323); right 
wrist, right ankle; fibromyalgia with manifestations of 
widespread tender points, fatigue and headaches."  See the 
Informal Hearing Presentation dated in November 2006, page 2.  
These issues are referred to the RO for appropriate action.  

During the November 2006 hearing, the veteran was advised 
that the issue of entitlement to service connection for 
fibromyalgia would be referred to the RO for adjudication.  
See hearing transcript, page 16.  However, upon review of the 
claims file, the Board notes that service connection is 
already in effect for fibromyalgia, evaluated as 40 percent 
disabling.  If the veteran feels that his disability warrants 
a higher rating he may file an increased rating claim with 
the RO.  


FINDINGS OF FACT

1.  During the November 2006 hearing, prior to the 
promulgation of a decision in this appeal, the veteran 
informed the Board that he was withdrawing the claims of 
entitlement to service connection for a left lung condition 
and bilateral hearing loss, and of CUE in a February 26, 1970 
rating decision for not establishing service connection for 
PTSD from October 1, 1969.  

2.  In a rating decision dated February 26, 1970, the RO 
granted a prestabilization rating of 100 percent for 
residuals of multiple shell fragment wounds (SFWs), effective 
from October 1, 1969 to March 31, 1970.  Thereafter, separate 
disability ratings were assigned for the wounds and scars, 
effective April 1, 1970, including: 30 percent for 
postoperative SFWs of the abdomen; 10 percent for SFW of the 
left wrist and forearm; and 0 percent for SFW scars of the 
lower extremities.  

3.  The February 26, 1970 rating decision, in all aspects, 
was supportable by the evidence then of record and was 
consistent with the applicable law and regulations extant at 
that time. 

4.  The service-connected SFW of the left wrist and forearm 
is productive of no more than moderate impairment in Muscle 
Group VIII.

5.  The RO received the veteran's claim for increased rating 
for SFW of the left wrist and forearm on October 31, 2000; 
there was no evidence that SFW scars of the left wrist and 
left elbow were tender or painful prior to the date of that 
claim.

6.  In an October 2001 rating decision, the RO assigned 
separate 10 percent ratings for SFW scars of the left wrist 
and left elbow, effective October 31, 2000.  

7.  The RO received the veteran's claim for increased rating 
for SFW scars of the lower extremities on October 31, 2000; 
there was no evidence of left ankle disability prior to the 
date of that claim.

8.  In an October 2001 rating decision, the RO assigned a 20 
percent rating for SFW of the left ankle, effective October 
31, 2000.  


CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the veteran's 
claims of entitlement to service connection for a left lung 
condition and bilateral hearing loss, and of CUE in a 
February 1970 rating decision for not establishing service 
connection for PTSD from October 1, 1969.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.204 (2006).

2.  The February 26, 1970 rating decision did not involve 
CUE.  38 C.F.R. § 3.105(a) (2006).

3.  The schedular criteria for a rating in excess of 10 
percent for SFW of the left wrist and forearm have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.56, 
4.73, Diagnostic Code (DC) 5308 (2006).

4.  The criteria for an effective date earlier than October 
31, 2000 for the assignment of a separate 10 percent rating 
for SFW scar of the left wrist have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2006).

5.  The criteria for an effective date earlier than October 
31, 2000 for the assignment of a separate 10 percent rating 
for SFW scar of the left elbow have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2006).

6.  The criteria for an effective date earlier than October 
31, 2000 for the assignment of a 20 percent rating for SFW of 
the left ankle have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for a left lung condition. 

Entitlement to service connection for bilateral hearing loss. 

Whether the RO committed CUE in a February 1970 rating 
decision for not establishing service connection for PTSD 
from October 1, 1969.  

Since these claims are being disposed of in the same manner 
they will be addressed together.  

The veteran perfected an appeal to the Board in response to 
the RO's denial of his claims of entitlement to service 
connection for a left lung condition and bilateral hearing 
loss (October 2001 rating decision) and of CUE in a February 
1970 rating decision for not establishing service connection 
for PTSD from October 1, 1969 (January 2005 rating decision).  
But during his November 2006 hearing, he withdrew his appeal 
concerning these claims.  See the hearing transcript at page 
2.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  Due to the veteran's 
withdrawal of his appeal as to these claims, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to these claims and they 
are dismissed without prejudice.



Whether the RO committed CUE in a February 26, 1970 rating 
decision by not separately evaluating SFW residuals of the 
abdomen from October 1, 1969.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The VCAA is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  The VCAA is accordingly generally 
applicable to this case.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

The veteran contends that the RO committed CUE in the 
February 26, 1970 rating decision.  Although the VCAA is 
generally applicable to all claims filed on or after the date 
of its enactment, it is not applicable to CUE claims.  In 
Livesay v. Principi, 15 Vet. App. 165 (2001) the Court held 
that "there is nothing in the text or the legislative history 
of VCAA to indicate that VA's duties to assist and notify are 
now, for the first time, applicable to CUE motions."  In 
concluding that the VCAA is not applicable to allegations of 
CUE, the Court's opinion explained that even though the VCAA 
is a reason to remand "many, many claims, . . . it is not an 
excuse to remand all claims."

In essence, the Court in Livesay continued to hold that the 
VCAA is potentially applicable to all pending claims, as it 
had held in Holliday.  However, the Court further indicated 
that CUE claims are not conventional appeals, but rather are 
requests for revision of previous decisions.  A claim of CUE 
is not by itself a claim for benefits.  Thus, CUE is 
fundamentally different from any other kind of action in the 
VA adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Thus, a "claimant," as defined 
by 38 U.S.C.A. § 5100, cannot encompass a person seeking a 
revision of a final decision based upon CUE.  As a 
consequence, VA's duties to notify and assist contained in 
the VCAA are not applicable to CUE motions.  See also 38 
C.F.R. § 20.1411(c) and (d) (2006).

The Board observes in this connection that in general a CUE 
claim does not involve the submission of additional evidence 
apart from what already resides in the claims folder.  See 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992).  In this case, as 
discussed below, the outcome rests on the interpretation of 
evidence already contained in the claims folder.

Based on the Court's precedential decision in Livesay, the 
Board concludes that the veteran's CUE claim is not subject 
to the provisions of the VCAA.

In addition, general due process considerations have been 
satisfied.  See 38 C.F.R. § 3.103 (2005).  The veteran has 
been accorded ample opportunity to present evidence and 
argument on this matter.  The veteran testified at a hearing 
before the undersigned in November 2006.  Later that month, 
his representative submitted additional written argument on 
his behalf.

In short, the Board believes that this issue was properly 
developed for appellate purposes.  Further development would 
be a useless exercise.  Accordingly, the Board will proceed 
to a decision on the merits.

Pertinent Law and Regulations

CUE

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority or except on the basis of 
CUE, as provided in 38 C.F.R. 3.105 of this part.  38 C.F.R. 
§ 3.104(a) (2006).  The claimant has one year from 
notification of an RO decision to initiate an appeal by 
filing a notice of disagreement with the decision, and the 
decision becomes final if an appeal is not perfected within 
the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 
20.302(a) (2006).

In a rating decision dated February 26, 1970, the RO assigned 
a prestabilization rating of 100 percent for residuals of 
multiple SFWs, effective from October 1, 1969 to March 31, 
1970.  Thereafter, separate disability ratings were assigned 
for the wounds and scars, effective April 1, 1970; a 30 
percent rating was assigned for SFW of the abdomen with 
postoperative abdominal adhesions.  The veteran did not 
initiate an appeal of this decision.  Thus, the February 1970 
rating decision became final.  See 38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

Previous determinations which are final and binding will be 
accepted as correct in the absence of CUE.  38 C.F.R. § 
3.105(a) (2006).

The Court has propounded a three-pronged test to determine 
whether CUE was present in a prior determination: (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  In 
Fugo, the Court stated,

CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. . . 

If a claimant-appellant wishes to 
reasonably raise CUE there must be some 
degree of specificity as to what the 
alleged error is and, unless it is the 
kind of error . . . that, if true, would 
be CUE on its face, persuasive reasons 
must be given as to why the result would 
have been manifestly different but for 
the alleged error.  It must be remembered 
that there is a presumption of validity 
to otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.  

Fugo v. Brown, 6 Vet. App. at 43-44 (emphasis in original).  
See also Grover v. West, 12 Vet. App. 109, 111-112 (1999); 
Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. 
Brown, 6 Vet. App. 377, 383-384 (1994); Damrel v. Brown, 6 
Vet. App. 242, 245 (1994).  See also Bustos v. West, 179 F.3d 
1378 (Fed. Cir. 1999) (expressly adopting the "manifestly 
changed the outcome" language in Russell).

Additionally, the mere misinterpretation of facts does not 
constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).  The Court has also held that the failure to 
fulfill the duty to assist does not constitute CUE.  See 
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

Pertinent law and regulations in effect at the time of the 
February 1970 rating decision

Only the law as it existed at the time of VA's administrative 
action may be considered.  See Damrel and Russell, supra.  
The following is a synopsis of the law and regulations 
pertaining to prestabilization ratings which were effective 
at the time of the February 26, 1970 rating decision.



In February 1970, 38 C.F.R. § 4.28, convalescent ratings from 
date of discharge, read, in pertinent part:

The following ratings may be assigned under the 
conditions stated for disability from any disease or 
injury, in the absence of, or in lieu of, ratings 
prescribed elsewhere in the schedule for the disability.

Injuries, recent, unhealed (specify anatomical 
classification and nature of traumatism):

With unhealed fractures, continued 
infection, therapeutic 
immobilization of joints, effects of 
shock, operation, bed confinement or 
weakness, etc., requiring continued 
hospitalization or such as to 
prevent the pursuit of a 
substantially gainful occupation on 
the part of the average person 
affected, for 6 months - 100 
percent.

Note (1). The ratings in this section are applicable for 
a definite period, 6 months from the date of discharge 
from the service: . . . . Provided, further, That 
reduction or discontinuance or ratings authorized in 
this section will be in order prior to the expiration of 
the 6-month period, in the event reports of earlier 
examination or hospitalization disclose material 
improvement, absence of or recovery from the actual 
disease or injury.  Reduction or discontinuance prior to 
the expiration of the 6-month period will be subject to 
the provisions of § 3.105(e) of this chapter but in no 
event will the ratings specified in this section be 
extended beyond the periods cited in this note.

Note (2). Diagnosis of disease, injury, or residuals 
will be cited, with diagnostic code number assigned from 
this rating schedule for conditions listed.

Note (3). Whenever the ratings in this section are 
applied the veteran will be specifically notified that 
his rating is for a limited period not to exceed 6 
months, subject to reexamination.  When at the end of 
the 6-month period (or at the end of the second 6-month 
period during which the total disability rating may be 
extended) a high degree of disability remains which 
cannot be adequately compensated under the rating 
schedule, reference will be made under § 3.321(b) of 
this chapter.

38 C.F.R. § 4.28 (1969).

Analysis

The veteran contends that the RO committed CUE in the final 
February 1970 rating decision because it did not separately 
evaluate SFW residuals of the abdomen from October 1, 1969.  

The service medical records show that the veteran sustained 
SFWs to multiple parts of his body, including his abdomen, in 
April 1969.  Post-service medical records reflect that he was 
hospitalized in late 1969 for abdominal complaints and 
exploratory laporatomy revealed several adhesions.  VA 
examination in January 1970 revealed that the veteran's 
various wounds had stabilized - postoperative and SFW scars 
of the abdomen were well-healed.  

In February 1970, the RO assigned a 100 percent 
prestabilization rating for a 6-month period from date of 
discharge - October 1, 1969 to March 31, 1970; thereafter, 
separate ratings were assigned for the various wounds and 
scars, effective April 1, 1970.  A 30 percent rating was 
assigned for SFW residuals of the abdomen with postoperative 
abdominal adhesions.  Upon review, the Board finds that the 
RO's actions were in accordance with 38 C.F.R. § 4.28, as it 
read at that time.  After reading the veteran's numerous 
written submissions and hearing testimony, the Board is 
unclear as to the basis of his argument that there was CUE in 
the February 1970 rating decision.  That is, separately 
evaluating SFW residuals of the abdomen from October 1, 1969, 
as argued by the veteran, would not have afforded him any 
higher rating as he was already in receipt of the maximum 100 
percent rating as of October 1, 1969.  

While the Board does not interpret the veteran's argument as 
such, to the extent that he is arguing that SFW residuals of 
the abdomen warranted a higher disability rating effective 
April 1, 1970, the Board finds that this argument amounts to 
no more than a dispute over the proper weighing of the 
evidence before the rating board in February 1970 and cannot 
constitute a valid claim of CUE.  See Damrel and Russell, 
supra. 

The Board likewise finds that insofar as the veteran contends 
that records from the Mayo Clinic dated in 2002 and 2003, 
should be considered in evaluating his disabilities, see 
Informal Hearing Presentation dated in November 2006, only 
the evidence in the file at the time of the February 1970 
rating decision can be considered when determining whether 
there was CUE.  See Russell, supra.  

The Board therefore concludes that the February 26, 1970, 
rating decision, was not clearly and unmistakably erroneous 
in not separately evaluating SFW residuals of the abdomen 
from October 1, 1969.  Even construed most liberally, the 
veteran's argument is no more than a disagreement with the 
manner in which the RO evaluated the evidence.  The Board 
will therefore deny the veteran's claim.

Entitlement to an increased disability rating for SFW of the 
left wrist and forearm to include left lunate fracture 
(nondominant extremity), currently evaluated as 10 percent 
disabling.  

VCAA

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

By virtue of the January 2003 rating decision on appeal and 
the July 2005 statement of the case (SOC), which included the 
complete text of 38 C.F.R. § 3.159(b)(1), the veteran was 
provided with specific information as to why this particular 
claim was being denied, and of the evidence that was lacking.  
In addition, the July 2005 SOC specifically notified the 
veteran: "If you have any additional evidence in your 
possession that you believe may be pertinent to the claim, it 
is asked that you identify the evidence and/or submit it to 
us for review."  

The Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2006); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  To the extent that may 
not have been done in this case, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the veteran, by way of the 
July 2005 SOC, was not given prior to the first adjudication 
of the claim (in January 2003), the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In addition, the veteran had ample 
opportunity to provide argument and evidence in support of 
his claim after receiving the July 2005.  He provided 
personal testimony and his representative submitted written 
argument in November 2006.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in March 
2006.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes VA and private medical 
records and reports of VA examinations addressing the current 
level of disability - the dispositive issue.  The veteran 
has been accorded ample opportunity to present evidence and 
argument in support of his appeal.  He has not indicated he 
has any further evidence to submit to VA, or which VA needs 
to obtain.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2006).

Pertinent law and regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155 (West 2002).  
Separate diagnostic codes identify the various disabilities.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2006).  

Schedular criteria

The veteran's current 10 percent evaluation is assigned under 
DC 5308.  This diagnostic code provides evaluations for 
disability of Muscle Group VIII.  The function of these 
muscles is as follows: extension of wrist, fingers, and 
thumb; abduction of thumb.  Muscles arising mainly from 
external condyle of humerus: Extensors of carpus, fingers, 
and thumb; supinator.  Muscles arising mainly from external 
condyle of humerus.  See 38 C.F.R. § 4.73, DC 5308 (2006).

The veteran is right handed.  That is his major or dominant 
arm.  His service-connected left upper extremity is his 
nondominant extremity.  See 38 C.F.R. § 4.69 (2006).

Under DC 5308, a slight injury to this muscle group warrants 
a noncompensable rating for both the dominant and nondominant 
extremity.  A moderate injury to this muscle group is 
evaluated as 10 percent disabling, both dominant and 
nondominant.  Finally, both a moderately severe and severe 
injury to the nondominant extremity warrants a 20 percent 
rating.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, and impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(d) (2006).

Under 38 C.F.R. § 4.56(d), disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe.  Slight disability of muscles is 
characterized by simple wound of muscle without debridement 
or infection.  Slight disability of muscle is reflected by 
history and complaint such as service department records of a 
superficial wound with brief treatment and return to duty.  
Healing of slight muscle injuries is followed by good 
functional results.  Slight disability of muscles includes 
none of the cardinal signs or symptoms of muscle disability 
as defined in 38 C.F.R. 4.56 (c).  Objective findings 
characteristic of slight muscle disability include minimal 
scarring, no evidence of fascial defect, atrophy, or impaired 
tonus, no impairment of function, and no metallic fragments 
retained in muscle tissue.  38 C.F.R. § 4.56 (d)(1).

Moderate disability of muscles is characterized by a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  History and complaint 
characteristic of moderate disability of muscle includes 
service department records or other evidence of in-service 
treatment for the wound.  For a finding of moderate 
disability of muscle, there should be record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in 38 C.F.R. § 4.56(c), 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings characteristic of moderate 
muscle disability include small or linear entrance and (if 
present) exit scars, indicating a short track of the missile 
through muscle tissue.  For moderate muscle injury, there 
should be some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56(d)(2).

Moderately severe disability of muscles is characterized by a 
through and through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaint 
characteristic of moderately severe muscle injury includes 
service department records or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  A showing of moderately severe muscle disability 
should include a record of consistent complaints of cardinal 
signs and symptoms of muscle disability as defined in 38 
C.F.R. § 4.56(c) and, if present, evidence of inability to 
keep up with work requirements.  Objective findings 
characteristic of moderately severe muscle disability include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups.  Indications 
on palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with the sound 
side are also indicative of moderately severe muscle 
disability.  Tests of strength and endurance compared with 
the sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles is characterized by a through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  History and 
complaint characteristic of severe disability of muscle 
includes service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  Record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c), worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.

Objective findings characteristic of severe muscle disability 
include ragged, depressed and adherent scars indicating wide 
damage to muscle groups in missile track.  Palpation shows 
loss of deep fascia or muscle substance, or soft flabby 
muscles in wound area.  Muscles swell and harden abnormally 
in contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.

If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile. (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) Visible or 
measurable atrophy. (E) Adaptive contraction of an opposing 
group of muscles. (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle. (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(4).

Analysis

Historically, the service medical records show that the 
veteran sustained SFWs to multiple parts of his body, 
including his left wrist and forearm, in April 1969.  
Although initial treatment records are not available, it was 
noted on hospitalization in May 1969 that both wrists were in 
casts with impairment of sensation of the right second and 
third finger.  A non displaced fracture of the left lunate 
was noted.  When evaluated in August 1969, there was still 
limitation of motion of both wrists.  

VA examination in January 1970 revealed limited motion of the 
left wrist (flexion and dorsiflexion to 45 degrees each) with 
pain on forced motion.  Grip and making a fist was diminished 
by 30 percent.  

In a February 1970 rating decision, the RO granted a 
prestabilization rating of 100 percent for residuals of 
multiple SFWs, effective from October 1, 1969 to March 31, 
1970; thereafter, a 10 percent rating was assigned for SFW of 
the left wrist and forearm.  

The veteran seeks a higher rating for SFW of the left wrist 
and forearm.  

The Board notes that the veteran is already in receipt of 
separate 10 percent ratings for SFW scars of the left wrist 
and forearm.  See VA rating decision dated in October 2001; 
see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994) 
(separate disabilities arising from a single disease entity 
are to be rated separately).  Therefore, in evaluating the 
left arm muscle injury, the Board must be cognizant of the 
anti-pyramiding provisions of 38 C.F.R. § 4.14 (2006) (the 
evaluation of the same disability under various diagnoses is 
to be avoided) in evaluating the left arm muscle injury.

When the veteran was examined by VA in April 2001 the left 
wrist did not have significant numbness and there was full 
range of motion of the left wrist and elbow.  The disability 
did not cause him any significant problems but he did have 
some achiness in his left wrist on occasion after using it to 
do several activities throughout the day.  X-rays revealed 
two large shrapnel fragments, one on the volar aspect of the 
left wrist just anterior to the radius and one just near his 
lateral epicondyle.  

VA examination in May 2005 revealed full range of motion of 
the left elbow with no tenderness or deformity.  The left 
wrist also showed no tenderness or deformity.  He had good 
grip strength with full painless range of motion of all 
fingers.  Functional range of motion was not affected by 
pain, repetition or weakness.  There was painless range of 
motion of the left wrist with palmar flexion to 80 degrees, 
dorsiflexion to 70 degrees, radial deviation to 20 degrees, 
and ulnar deviation to 45 degrees.  X-ray of the left wrist 
revealed degenerative changes and a foreign body with no 
evidence of acute fracture, dislocation or subluxation.  The 
diagnosis was SFW of the left upper extremity with residual 
scars and healed fracture of the lunate with degenerative 
joint disease of the left wrist.  

Based on the above evidence, the Board finds that the 
objective medical findings do not meet or nearly approximate 
that of a moderately severe muscle injury.  For example, at 
the time of the April 2001 VA examination the veteran himself 
denied any significant problems except for occasional 
achiness in the left wrist on overuse.  In addition, both the 
2001 and 2005 VA examinations revealed full range of motion 
in the left wrist and elbow with no complaint of pain.  There 
was no evidence of muscle herniation, atrophy or loss of 
muscle identified on either examination.  As evidenced by the 
2005 VA examination, the veteran has good grip strength and 
full painless range of motion of all fingers of the left 
hand.  These findings clearly do not reflect moderately 
severe muscle disability.

The Board has also considered whether it would be more 
beneficial for the veteran to have his service-connected left 
wrist and forearm disability rated under any of the DCs 
addressing musculoskeletal disability of the left upper 
extremity (DCs 5205 through 5214), rather than under DC 5308, 
which is the DC that compensates based on the extent of 
muscle damage.  (Of course, separate ratings under both sets 
of rating criteria cannot be assigned because such action 
would violate VA's prohibition against pyramiding, 38 C.F.R. 
§ 4.14.)  However, the Board has determined that doing so 
would result in no benefit to the veteran because his 
symptomatology does not warrant a rating higher than 10 
percent under any of those DCs, insofar as there is no 
evidence of ankylosis of any part of the left upper 
extremity; impairments of the elbow such as flail joint or 
joint fracture, with marked cubitus varus or cubitus valgus 
deformity, or ununited fracture of the head of the radius; 
impairments of the ulna or radius manifested by at least 
nonunion; or limitation of flexion or extension of the minor 
forearm to a degree that would warrant a rating higher than 
10 percent.

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected left wrist 
and forearm disability results in marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2006) [extraschedular 
rating criteria].  His sole contention is that his service-
connected disability warrants a higher rating.  Accordingly, 
in the absence of the matter being raised by the veteran or 
adjudicated by the RO, the Board will not address the 
veteran's entitlement to an extraschedular rating.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the event the 
veteran believes consideration of an extraschedular rating 
for his left wrist and forearm disability is in order because 
it presents an exceptional or unusual disability picture, he 
may raise this matter with the RO.

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim.  The benefit sought on appeal is accordingly 
denied.



Entitlement to an effective date earlier than October 31, 
2000, for the assignment of a separate 10 percent rating for 
SFW scar of the left wrist, to include the matter of CUE in a 
February 26, 1970 rating decision.

Entitlement to an effective date earlier than October 31, 
2000, for the assignment of a separate 10 percent rating for 
SFW scar of the left elbow, to include the matter of CUE in a 
February 26, 1970 rating decision.

Entitlement to an effective date earlier than October 31, 
2000, for the assignment of a 20 percent rating for SFW of 
the left ankle with retained foreign body and scars, to 
include the matter of CUE in a February 26, 1970 rating 
decision.

VCAA

As noted above, VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 
(2004) (Pelegrini II).  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

In this case, the veteran was provided notice of the VCAA in 
December 2004, prior to the initial adjudication of his 
claims in the January 2005 rating decision at issue.  
Pelegrini II, supra.  

The VCAA letter summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  It also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letter clearly satisfied the first three "elements" of the 
notice requirement.  In addition, the December 2004 letter 
stated:  "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  This 
satisfies the fourth "element".  

The record reflects that the veteran received Dingess notice 
in March 2006.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The veteran 
has not indicated he has any further evidence to submit to 
VA, or which VA needs to obtain.  There is no indication 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2006).

Pertinent Law and Regulations

Effective dates

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year thereof.  Otherwise, it 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(o)(1) (2006).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2006).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2006).



CUE

The law and regulations pertaining to CUE claims have been 
set out above and will not be repeated.

I.  Entitlement to an effective date earlier than October 31, 
2000, for the assignment of a separate 10 percent rating for 
SFW scar of the left wrist, to include the matter of CUE in a 
February 26, 1970 rating decision.

II.  Entitlement to an effective date earlier than October 
31, 2000, for the assignment of a separate 10 percent rating 
for SFW scar of the left elbow, to include the matter of CUE 
in a February 26, 1970 rating decision.

Because these issues will be decided in a similar manner, for 
the sake of simplicity the Board will address them 
simultaneously.

Specific rating criteria in effect at the time of the 
February 1970 rating decision

DC 7804 assigned a 10 percent rating for superficial scars 
that were tender and painful on objective demonstration.  38 
C.F.R. § 4.118, DC 7804 (1969).

DC 7805 provided that other scars will be rated based on the 
limitation of function of the affected part.  38 C.F.R. § 
4.118, DC 7805 (1969).

Analysis

The basic facts are not in dispute.  The veteran sustained 
SFWs of the left wrist and forearm during service; however, 
VA examination in January 1970, while noting SFW scars of the 
left wrist and forearm, indicated that the scars were "firm, 
well-healed, not tender, show no muscle loss or herniation 
and are freely movable."  The examination stated that there 
was full range of left wrist motion, although range of motion 
measurements showed decreased motion in palmar and 
dorsiflexion.  

In a rating decision dated February 26, 1970, the RO assigned 
a prestabilization rating of 100 percent for residuals of 
multiple SFWs, effective from October 1, 1969 to March 31, 
1970.  Thereafter, separate disability ratings were assigned 
for the wounds and scars, effective April 1, 1970; a 30 
percent rating was assigned for SFW of the left wrist and 
forearm.  No rating was assigned for the SFW scars.  The 
veteran did not appeal the February 1970 rating decision.  

On October 31, 2000, the RO received the veteran's claim for 
an increased rating for SFW of the left wrist and forearm.  

The veteran was afforded a VA examination in April 2001 which 
revealed tenderness over the SFW scars of the left 
wrist/forearm and left elbow.  

In an October 2001 rating decision, the RO awarded separate 
10 percent ratings for SFW scars of the left wrist and left 
elbow, effective October 31, 2000.  

The currently assigned effective date has been challenged on 
two general bases: that the February 1970 rating decision 
contains CUE and therefore should be revised; and a claim 
that an earlier effective date should be assigned based on 
other portions of the law.  The Board will deal with each of 
these in turn.

CUE

The veteran contends that he is entitled to an earlier 
effective date based on CUE in the February 1970 rating 
decision because the January 1970 VA examination revealed 
limited motion of the left wrist.  See hearing transcript, 
page 3.  

Upon review, the Board acknowledges that the range of motion 
measurements do appear to reflect decreased motion of the 
left wrist; however, the examination also stated that the 
veteran had full range of motion of the wrist.  Therefore, 
the RO had a plausible basis in the record for its decision 
not to assign a separate 10 percent rating.  Thus, the 
February 1970 RO decision was not unmistakably wrong.  As 
noted hereinabove, a claim that the RO improperly weighed and 
evaluated the evidence cannot rise to the level of CUE.  

Earlier effective date

As noted above, the veteran did not file an appeal of the 
February 1970 rating decision, and as explained above the 
Board has declined to revise it on the basis of CUE.  
Therefore, that determination is final.  See 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104, 20.1103.  Thereafter, an increased 
rating claim was received on October 31, 2000.  The RO 
subsequently awarded separate 10 percent ratings for SFW 
scars of the left wrist and forearm from October 31, 2000.  

The Board has reviewed the record to ascertain whether there 
is any claim of entitlement to an increased rating, either 
formal or informal, before October 23, 2000.  See Servello v. 
Derwinski, 3 Vet. App. 196 (1992) (the Board must look at any 
communication that can be interpreted as a claim, formal or 
informal, for VA benefits).  The Board finds that there is 
not, and the veteran himself has not identified one.  

The veteran's argument is, essentially, that the RO should 
have assigned separate 10 percent ratings for the SFW scars 
of the left wrist and left elbow in the February 1970 rating 
decision like it did the other disabilities.  The Board 
disagrees.  

In this case, the first evidence showing that the left wrist 
and left elbow scars were painful was the April 2001 VA 
examination.  Prior to this, there was no evidence warranting 
separate 10 percent ratings for tender scars.  The January 
1970 VA examination clearly indicated that the scars were 
well-healed and nontender.  

The Board accordingly finds that October 2000 (i.e. the date 
of the increased rating claim) was correctly assigned as the 
effective date of the separate 10 percent ratings for SFW 
scars of the left wrist and left elbow.  See 38 C.F.R. § 
3.400(o).

In summary, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for entitlement to an effective date 
prior to October 31, 2000, for separate 10 percent ratings 
for SFW scars of the left wrist and left elbow.  The benefits 
sought on appeal are accordingly denied.

III.  Entitlement to an effective date earlier than October 
31, 2000, for the assignment of a 20 percent rating for SFW 
of the left ankle with retained foreign body and scars, to 
include the matter of CUE in a February 26, 1970 rating 
decision.

The law and regulations pertaining to earlier effective date 
and CUE claims have been set out above and will not be 
repeated.

Specific rating criteria in effect at the time of the 
February 1970 rating decision

DC 5271 assigned a 10 percent rating for moderate limitation 
of motion of the ankle and a 20 percent rating for marked 
limitation of motion of the ankle.  38 C.F.R. § 4.71a, DC 
5271 (1969).

Normal range of motion in an ankle is considered to be 20 
degrees of dorsiflexion and 45 degrees of plantar flexion.  
38 C.F.R. § 4.71, Plate II (1969). 

Analysis

The basic facts are not in dispute.  The veteran sustained 
SFWs of the lower extremity during service; however, VA 
examination in January 1970, while noting a well-healed, 
nontender SFW scar over the left ankle, indicated that there 
was full range of motion in the left ankle.  

In a rating decision dated February 26, 1970, the RO assigned 
a prestabilization rating of 100 percent for residuals of 
multiple SFWs, effective from October 1, 1969 to March 31, 
1970.  Thereafter, separate disability ratings were assigned 
for the wounds and scars, effective April 1, 1970; a 
noncompensable rating (0 percent) was assigned for SFW scars 
of the lower extremity.  The veteran did not appeal the 
February 1970 rating decision.  

On October 31, 2000, the RO received the veteran's claim for 
an increased rating for SFW scars of the lower extremities.  

The veteran was afforded a VA examination in April 2001 which 
revealed range of motion of the left ankle as 0 degrees 
dorsiflexion and 25 degrees plantar flexion.  

In an October 2001 rating decision, the RO awarded a separate 
20 percent rating for SFW of the left ankle with retained 
foreign body and scars, effective October 31, 2000.  

Similar to the claims discussed immediately above, the 
veteran challenges the currently assigned effective date on 
two general bases: that the February 1970 rating decision 
contains CUE and therefore should be revised; and a claim 
that an earlier effective date should be assigned based on 
other portions of the law.  The Board will deal with each of 
these in turn.

CUE

In reviewing the veteran's numerous submissions and hearing 
testimony, he appears to be alleging that the RO committed 
CUE in the February 1970 rating decision in failing to 
recognize a claim of entitlement to service connection for a 
left ankle disability in his original 1969 service connection 
claims.  See hearing transcript, page 3.  

The record reflects that the veteran filed a completed VA 
Form 21-526e, Veteran's Application for Compensation or 
Pension at Separation from Service, in May 1969.  In filling 
out the section regarding the nature of injuries he claimed 
service connection for, the veteran noted "fracture left 3rd 
& 4th metacarpals and fracture phalanx right hand, [shell 
wound] right knee & abdomen & back & mouth & teeth & both 
legs & feet."  He did not mention the left ankle.  

The veteran also did not specifically mention the left ankle 
when he filed a second service connection claim (VA Form 21-
526) in November 1969.  His claimed disabilities at that time 
were the back, left lower lip, left ear, left elbow, both 
hands, abdomen, and "from my thighs down to both feet and 
including both feet."  

The Court has held that a claimant must assert a claim 
expressly or impliedly.  See Isenbart v. Brown, 7 Vet. App. 
537, 540-41 (1995).  Crucially, however, in Brannon v. West, 
12 Vet. App. 32 (1998), the Court observed that while the VA 
must interpret a claimant's submissions broadly, it is not 
required to conjure up issues that were not raised by the 
claimant.  The Court has further held that VA is not held to 
a standard of prognostication when determining what issues 
are presented.  See Talbert v. Brown, 7 Vet. App. 352, 356-
57; Allin v. Brown, 6 Vet. App. 207, 213 (1994): "[t]here 
must be some indication . . . that [a claimant] wishes to 
raise a particular issue . . . . The indication need not be 
express or highly detailed; it must only reasonably raise the 
issue".  These cases involve the Board, not an RO, but it is 
clear that the reasoning employed by the Court applies to all 
levels within VA.  Cf. EF v. Derwinski, 1 Vet. App. 324, 326 
(1991).

During the November 2006 hearing, the veteran acknowledged 
that he did not specifically refer to the left ankle on his 
original claims, but argued that because he stated his feet 
and lower extremities service connection should have been 
granted.  See hearing transcript, page 3.  

In response, the Board points out that even if it can be 
argued that there was a lack of recognition on the part of 
the RO in 1969 that a claim of entitlement to service 
connection for a left ankle disability existed, it is clear 
that any failure on the part of the RO to identify, develop 
and adjudicate such purported issue does not constitute CUE.  
VA General Counsel noted that a breach of any "duty to 
develop" cannot be a basis for finding CUE in a prior 
decision.  See VAOGCPREC 12- 2001; see also Caffrey v. Brown, 
6 Vet. App. 377, 383-84 (1994) (an attack on improper 
procedure cannot be the basis of CUE).  In addition, the 
Court has specifically held that a failure to identify and 
adjudicate a service connection claim does not constitute 
CUE.  See Norris v. West, 12 Vet. App. 413, 419-22 (1999) 
(holding that an RO's failure to adjudicate a claim did not 
constitute a final disallowance of the claim and, therefore, 
there was no final adverse decision subject to CUE attack).

Earlier effective date

As noted above, the veteran did not file an appeal of the 
February 1970 rating decision, and as explained above the 
Board has declined to revise it on the basis of CUE.  
Therefore, that determination is final.  See 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104, 20.1103.  Thereafter, an increased 
rating claim was received on October 31, 2000.  The RO 
subsequently awarded a separate 20 percent rating for SFW of 
the left ankle with retained foreign body and scars from 
October 31, 2000.  

The Board has reviewed the record to ascertain whether there 
is any claim of entitlement to an increased rating, either 
formal or informal, before October 23, 2000.  See Servello, 
supra.  The Board finds that there is not, and the veteran 
himself has not identified one.  

In reviewing the evidence of record, there is no showing of 
left ankle disability prior to the April 2001 VA examination.  
It was the objective findings revealed during this 
examination that prompted the RO to award a separate 20 
percent rating for the left ankle based on marked limitation 
of motion.   

Therefore, in the absence of any medical evidence showing an 
increase in disability in the year prior to October 2000, 
entitlement to an effective date earlier than October 31, 
2000, for the grant of a separate 20 percent rating for SFW 
of the left ankle with retained foreign body and scars is 
precluded as a matter of law.  See 38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400.

In summary, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for entitlement to an effective date 
prior to October 31, 2000, for a 20 percent rating for SFW of 
the left ankle with retained foreign body and scars.  The 
benefit sought on appeal is accordingly denied.




ORDER

The appeal as to the issue of entitlement to service 
connection for a left lung condition is dismissed.  

The appeal as to the issue of entitlement to service 
connection for bilateral hearing loss is dismissed.  

The appeal as to the issue of whether the RO committed CUE in 
a February 26, 1970 rating decision for not establishing 
service connection for PTSD from October 1, 1969 is 
dismissed. 

The claim of CUE in a February 26, 1970 rating decision by 
not separately evaluating SFW residuals of the abdomen from 
October 1, 1969 is denied.  

Entitlement to an increased rating for SFW of the left wrist 
and forearm to include left lunate fracture (nondominant 
extremity) is denied.  

Entitlement to an effective date earlier than October 31, 
2000, for the assignment of a separate 10 percent rating for 
SFW scar of the left wrist, to include the matter of CUE in a 
February 26, 1970 rating decision, is denied.

Entitlement to an effective date earlier than October 31, 
2000, for the assignment of a separate 10 percent rating for 
SFW scar of the left elbow, to include the matter of CUE in a 
February 26, 1970 rating decision, is denied.

Entitlement to an effective date earlier than October 31, 
2000, for the assignment of a 20 percent rating for SFW of 
the left ankle with retained foreign body and scars, to 
include the matter of CUE in a February 26, 1970 rating 
decision, is denied.  


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


